Citation Nr: 1047860	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.

 
REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty for training from April to 
August 1978 and on active duty from November 1978 to February 
1983.  He subsequently served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut that denied the Veteran's petition to reopen a 
previously-denied claim of entitlement to service connection for 
a back disability.

The Veteran testified before at a hearing before a Decision 
Review Officer (DRO) of the RO in May 2008, and a transcript of 
that hearing is of record.  The Veteran was scheduled to testify 
before a Veterans Law Judge at a videoconference hearing in 
September 2009 but he failed without explanation to appear for 
the hearing, and he did not request a rescheduled hearing.  His 
request for a hearing before the Board is accordingly deemed to 
be withdrawn.  See 38 C.F.R.                   § 20.704(d) 
(2010).

In October 2009 the Board issued a decision granting reopening of 
the previously-denied claim; the Board's action remanded the 
reopened claim for further development and adjudication of the 
claim on the merits.  The file has now been returned to the Board 
for further appellate action.


REMAND

Unfortunately, further development of the record is required 
before the Board decides this appeal.  

The record reflects that that following his extended period of 
active duty, the Veteran was a member of the Army Reserve until 
retiring in 2002; however, verification of his dates of service 
in the Army Reserve is not of record.

In addition, the Veteran's private physician has provided a 
September 2006 statement indicating that he had been following 
the Veteran for recurrent back pain since December 1990.  Records 
of such treatment have not been obtained.

Pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in April 2010.  The examiner stated her 
opinion that it is more likely that the Veteran's current back 
disability is related to an injury occurring in 1994 in 
connection with the Veteran's job as a correction officer then to 
an injury during the Veteran's period of extended active duty.  
However, the examiner did not diagnose a current back disability.  
Thus, it is not clear whether any back disability has been 
present during the period of this claim.  Moreover, the examiner 
did not address whether any current back disability is related to 
a period of active duty for training or inactive duty for 
training since she was not asked to do so.  Finally, the Board 
notes that contrary to the Board's directive, the April 2010 
examination was performed by a physician's assistant, rather than 
a physician with sufficient expertise to determine the nature and 
etiology of the Veteran's claimed back disability.

The report of the April 2010 VA examination also notes that the 
Veteran was granted worker's compensation for the injury incurred 
in 1994.  Records pertaining to that award have not been 
obtained.

Therefore, the Board has determined that a remand of this case is 
required to verify the Veteran's dates of service in the Army 
Reserve, to obtain pertinent treatment records and worker's 
compensation records, and to afford the Veteran another VA 
examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his back, to include records of his 
treatment by P.E., MD of Yale Internal 
Medical Associates.  

2.  The Veteran should also be requested to 
provide the identifying information and 
authorization to enable VA to obtain a copy 
of all records pertaining to his award of 
worker's compensation benefits for the back 
injury incurred in 1994.

3.  The RO or the AMC should then attempt 
to obtain a copy of all pertinent records.

4.  The RO or the AMC should undertake all 
indicated development to verify the 
Veteran's dates of active duty, active duty 
for training and inactive duty for training 
in the Army Reserve.

5.  The, the Veteran should be afforded a 
VA examination by a physician with 
sufficient expertise to ascertain the 
nature and etiology of any back disorders 
present during the period of this claim.  
The claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should answer the following questions with 
respect to each present back disorder 
present during the period of this claim. 

Is there a 50 percent or better 
probability that the disorder was 
present in service, to include any 
periods of active duty for training 
and inactive duty for training and if 
so, did the disorder clearly and 
unmistakably exist prior to such 
period(s) of service?  

With respect to any such disorder 
which the examiner believes existed 
prior to a period or periods of 
service, did the disorder clearly and 
unmistakably undergo no chronic 
increase in severity as a result of 
the period(s) of service?

With respect to any disorder present 
during the period of this claim which 
the examiner believes was not present 
during a period of service, is there a 
50 percent or better probability that 
the disorder is etiologically related 
to the Veteran's service?

The supporting rationale for all opinions 
expressed must also be provided.

6.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

7.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



